An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Bonnie Wittner, J., at plea; William A. Wetzel, J., at sentence), rendered on or about September 7, 2007, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur—Gonzalez, EJ., Sweeny, Buckley, Renwick and Freedman, JJ.